UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7079


REGINALD FULLARD,

                     Plaintiff - Appellant,

              v.

LETITIA OWEN; JAMES W. MCRAE; SGT. OXENDINE; CPT. ROUSH,

                     Defendants - Appellees,

              and

ERIK A. HOOKS, Secretary of NCDPS,

                     Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-ct-03147-BO)


Submitted: January 22, 2019                                       Decided: January 28, 2019


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald U. Fullard appeals the district court’s order granting defendants’ motion

for summary judgment and dismissing his 42 U.S.C. § 1983 (2012) complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Fullard v. Owen, No. 5:15-ct-03147-BO (E.D.N.C. Aug. 22,

2018). We deny Fullard’s motion to bar affirmative defenses and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2